DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 01/20/2022 have been considered and entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/20/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.   
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered.
Regarding the 103 prior art obviousness rejections of the independent claim(s), Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, therefore said rejections have been withdrawn. The Examiner additionally notes that support for the amendment to independent claims 1 & 8 pertaining to the protrusion can be found in at least figures 28-29, exemplary noting fig. 29, wherein the chamber is shown protruding at least into the lower portion of the sled; likewise the Examiner notes that support for the amendment to independent claim 14 can exemplary be found in fig. 4 and [00132] and that “horizontal” is interpreted in view of [00136] as originally filed. The Examiner additionally notes with regards to independent claim 14 that while Harthorn teaches inclusion of additional sensors including distributed along the azimuthal direction and/or selecting the distance along a payload between pitch/catch sensor arrangements (see previous rejections and citations), such similar distribution changes fail to meet the claimed interpretation in view of the instant disclosure.
The Examiner additionally acknowledges Applicant’s further remarks pertaining to additional amendments to dependent claims (e.g., dependent claims 4 and 5 which each depend on dependent claim 3) and that while further analysis of patentability thereof absent limitations of the independent claims has not been performed, Applicant’s arguments pertaining to the amendments cursorily appear to have at least some merit; the Examiner generally suggests that such amendments might be favorable 
Regarding new claim(s) 23, while the Examiner cursorily disagrees that the further limitation of claim 23 is failed to be rendered obvious—noting in particular the absence of the defined term horizontal—the issue is presently moot by the inclusion of allowable subject matter from its dependency. Likewise, while the Examiner’s cursory opinion for new claim 22 is that the subject matter would be obvious over combinations of the prior art of record—noting in particular that while fig. 4 of  primary reference Harthorn shows an angle (see exemplarily corresponding angling in figs. 8-9), straight and therefore centerable around a common axis is possible (see exemplary corresponding fig. 7)—the issue is presently moot by the inclusion of allowable subject matter from its dependency.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Claim Interpretation
The Examiner acknowledges the definition(s) of the originally filed specification, emphasizing in particular “horizontal” in [0136].	
Allowable Subject Matter
Claim(s) 1-14 and 16-23 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity; additional emphasis it italics) “providing an inspection robot having a payload and…” a sled “…mounted to the payload", mounting an ultra-sonic sensor to the sled, “wherein the UT sensor is mounted to a couplant chamber interposed aligning the sled lower portion replacement with a structure of the couplant chamber that protrudes from the upper portion” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 8, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot comprising a plurality of payloads”, “a plurality of arms…pivotally mounted to…the…payloads", “a plurality of sleds…mounted to…the…arms, wherein at least one of the plurality of sleds comprises an upper portion coupled to a replaceable lower portion”, and “a couplant chamber disposed within each of the plurality of sleds” that “…protrudes from the upper portion…into the replaceable lower portion of each of the sleds” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 14, 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity; additional emphasis it italics)  “providing an inspection robot having a payload and…sleds…coupled to the payload via…arms”; and changing the payload to a second payload”, and a second plurality of sleds each coupled to the second payload…wherein each sled…comprises a sensor…mounted to a couplant chamber”, “wherein the changing the payload comprises changing a horizontal distribution of sleds for the inspection robot by configuring a position of the plurality of arms on the payload" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
The Examiner additionally notes that to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856